Citation Nr: 1451504	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to nonservice-connected burial benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's daughter


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from October 1968 to July 1970; the Veteran was found dead on November [redacted], 2010, and the cause of his death is currently undetermined and unlikely to ever be resolved.  The appellant in this case is the Veteran's sister, who paid for the Veteran's burial expenses.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied nonservice-connected burial benefits.  The appellant timely appealed that decision.  The appellant and the Veteran's daughter testified at a Board hearing before the undersigned Veterans Law Judge in May 2014; a transcript of that hearing is associated with the claims file.

On appeal, the Board notes that the Veteran is not shown to have been service-connected for any disability during his lifetime.  Also, the Veteran's cause of death is undetermined and is unlikely to ever be determined in light of the circumstances of his death and recovery of his body.  

Accordingly, the Board notes that the appropriate VA regulations on issue in this case are nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) (2014).  Those regulations provide burial benefits if: (1) the Veteran was in receipt of pension or compensation at the time of his death; (2) the Veteran had either an original or reopened claim pending at the time of his death which would have yielded payment of either pension or compensation benefits prior to his death; or, (3) the Veteran's body is being held by the State without any next of kin claiming the body and there are insufficient resources in the Veteran's estate to cover burial expenses.  

In this case, the provisions above for (2) and (3) are inapplicable as the Veteran's sister has claimed the body and paid the burial expenses.  Additionally, the Veteran did not have any pension or compensation claims pending before VA-original, reopened, or otherwise-at the time of his death.  The appellant has not disputed these facts.

On appeal, however, the appellant has argued that the November 2008 letter of determination which terminated the Veteran's pension benefits at that time was erroneous in that the Veteran had never remarried and that VA's repeated attempts to clarify his dependency status which resulted in termination of his benefits was clearly and unmistakably in error.  The Board further notes that it appears that the pension benefits may have been terminated in error, though the Board cannot make that determination in the first instance and such a finding at this time would be premature.  

Accordingly, the issue of whether there is clear and unmistakable error in the November 2008 letter of determination which terminated the Veteran's pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In light of that referred claim, the Board notes that the burial benefits claim is intertwined with that referred claim.  The burial benefits claim is remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As a final aside, should the CUE claim be unsuccessful below and a supplemental statement of the case regarding the burial benefits claim is issued, the Board would like the AOJ to further discuss whether the Veteran was "in receipt" of pension benefits for purposes of 38 C.F.R. § 3.1600 (b)(1) at the time of his death in light of his continued eligibility for pension benefits should he have properly complied with the income verification requirements (e.g., the AOJ should discuss whether the Veteran's continued eligibility for receipt of pension benefits notwithstanding his income level would mean that he was "in receipt" of pension benefits for purposes of 38 C.F.R. § 3.1600(b)(1), albeit at a noncompensable level).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  After development and adjudication of the CUE claim raised on appeal, and following any additional indicated development with regards to the burial benefits claim, the RO/AMC should review the claims file and readjudicate the appellant's claim of entitlement to nonservice-connected burial benefits, to include a discussion of whether the Veteran's continued eligibility for receipt of pension benefits notwithstanding his income level would mean that he was "in receipt" of pension benefits for purposes of 38 C.F.R. § 3.1600(b)(1), albeit at a noncompensable level.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



